Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 12/23/2021.
Claims 408-414, and 428-430 are presented for examination.
Priority
	Applicants’ claim for the benefit of a prior-filed PCT application PCT/US2018/029380 filed on 4/25/2018, US application 16601711 filed on 10/15/2019, and US application 16702979 filed on 12/04/2019 is acknowledged and admitted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 408, and 414 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 379 of copending Application No. 16702919, in view of Gordin et al (US 20120050254 A1 thereafter "Gordin"). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions. This is a provisional nonstatutory double patenting rejection.
As to claim 408, claim 379 of application no. 16702919 discloses a method of control of light sources using an augmented reality user interface, comprising: [When reading the preamble in the context of the entire claim, the recitation of “control of modeled light sources in an augmented reality interface” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. “method for planning lighting in an augmented reality display, comprising:”]
coupling a lighting space model of an environment to an augmented reality view of the environment, [“coupling the lighting space model to an augmented reality view of the environment”]
wherein a user determines placements of light sources added by the user to the lighting space model by placing the light sources in the augmented reality view of the environment; [“wherein light sources are added to the lighting space model by a user placing light sources in the augmented reality view of the environment…”]
rendering the environment through the augmented reality user interface including lighting effects of the placed light sources based on near field illumination characterization of the placed light sources dependent on their placements in the lighting space model; and … [“rendering the environment through the augmented reality display including lighting effects of the placed light sources based on a near field illumination characterization of the placed light sources;”. A skilled artisan would understand that the rendering of the near field illumination characterization would depend on the placement of the light sources by the user].
However, claim 379 of application no. 16702919 does not teach “configuring a plurality of virtual lighting controls in the … user interface that control illumination from at least one of the placed light sources.”
On the other hand, Gordin does teach “configuring a plurality of virtual lighting controls in the … user interface that control illumination from at least one of the placed light sources.”
Gordin discloses an interface wherein a user may place light sources on a target area view, as shown in Fig 7C [See Abst, ¶-67]. Fig 7C also shows controls (virtual lighting controls) on the left which can be used to control the lighting sources (illumination), such as modifying the beam size, intensity, and color [See ¶-67].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 379 of application no. 16702919 to incorporate the teachings of Gordin's lighting source controls.
Motivation to do so would be to demonstrate to a customer an achievable lighting solution without having to set up an actual lighting system, as taught by Gordin [See ¶-3].
As to claim 414, claim 379 of application no. 16702919, and Gordin disclose the method of claim 408, further including [presenting a catalog] of light sources in a portion of the augmented reality user interface from which the user selects the light sources to be added to the lighting space model [“wherein light sources are added to the lighting space model by a user placing light sources in the augmented reality view of the environment by selecting a model of a light source from a catalog of light sources presented in the augmented reality environment”].
Claim 379 of application no. 16702919 does not explicitly teach “rendering a marketplace …”
However, it would have been obvious to modify the language to render the catalog since rendering and displaying are synonyms and perform the same function. Additionally, a catalog and a marketplace are used for purchasing items. Thus the term “marketplace” is an obvious variation of the term “catalog”.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 379 of application no. 16702919 to incorporate the rendering of a marketplace.
Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace the catalog taught by application no. 16702919 with the rendered marketplace. A skilled artisan would have understood that the substitution would have resulted in the predictable result of maintaining the user’s ability to select items from those available for purchase.
Claims 411-412 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 379 of copending Application No. 16702919 in view of Gordin et al (US 20120050254 A1 thereafter "Gordin"), in view of Tokutake (US 20160291703 A1).
As to claim 411, claim 379 of application no. 16702919, and Gordin disclose method of claim 408, further including interfacing the virtual lighting controls [Gordin, Fig 7C shows controls (virtual lighting controls) on the left which can be used to control the lighting sources (illumination), such as modifying the beam size, intensity, and color [See ¶-67]].
However, claim 379 of application no. 16702919, and Gordin do not disclose "interfacing the … controls to wearable sensors generating an indication of a motion of a portion of the user wearing the wearable sensors".
On the other hand, Tokutake does teach "interfacing the … controls to wearable sensors generating an indication of a motion of a portion of the user wearing the wearable sensors".
Tokutake discloses a system wherein motion from a user wearable device 200 is used to control a cursor on a terminal device 100 or head mounted display 400 [See ¶-33, 35]. The wearable device includes acceleration and gyro sensors (wearable sensors) [See ¶-40].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified claim 379 of application no. 16702919, and Gordin's lighting source controls to incorporate the teachings of Tokutake's wearable device cursor control.
Motivation to do so would be to allow a terminal device to remain in use while it is in a bag or pocket, as taught by Tokutake [See ¶-35]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Tokutake's wearable device cursor control would have predictably resulted in allowing the user to control the device without leaving touch marks that obscure the view, and without obstructing the display during interaction.
As to claim 412, claim 379 of application no. 16702919, Gordin, and Tokutake disclose the method of claim 411, wherein the indication of motion from the wearable sensors is interpreted [Tokutake, motion from a user wearable device 200 is used to control a cursor on a terminal device 100 or head mounted display 400 [See ¶-33, 35]]
 by the plurality of virtual lighting controls to control at least one of light intensity, light color, and light color temperature [Gordin, Fig 7C shows that controls are included for controlling a beam color (light color), intensity (light intensity), and color temperature (light color temperature) [See ¶-67-68]].

Claims 408-414, and 428-429 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of Patent No. 11232321. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim language is an obvious paraphrase, and they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions.
Current application
Patent No. 11232321
408. (Currently amended) A method of control of light sources using an augmented reality user interface, comprising: coupling a lighting space model of an environment to an augmented reality view of the environment, wherein a user determines placements of light sources added by the user to the lighting space model by placing the light sources in the augmented reality view of the environment; rendering the environment through the augmented reality user interface including lighting effects of the placed light sources based on near field illumination characterization of the placed light sources dependent on their placements in the lighting space model; and configuring a plurality of virtual lighting controls in the augmented reality user interface that control illumination from at least one of the placed light sources.
1. A method of control of light sources using an augmented reality user interface, comprising:
coupling a lighting space model of an environment to an augmented reality view of the environment, wherein a user determines placements of light sources added by the user to the lighting space model by placing the light sources in the augmented reality view of the environment;
rendering the environment through the augmented reality user interface including lighting effects of the placed light sources based on near field illumination characterizations of the placed light sources dependent on their placements in the lighting space model; and
configuring a plurality of virtual lighting controls in the augmented reality user interface that control illumination from at least one of the placed light sources; …
409. (Original) The method of claim 408, wherein the plurality of virtual lighting controls includes user interface elements for controlling at least one of dimming level, fixture color, fixture finish, beam angles, light intensity, light color, and light color temperature.  

2. The method of claim 1, wherein the plurality of virtual lighting controls includes user interface elements for controlling at least one of dimming level, fixture color, fixture finish, beam angles, light intensity, light color, and light color temperature.
410. (Original) The method of claim 408, wherein the plurality of virtual lighting controls includes user interface elements for controlling at least one of rotation, placement, orientation, and tilt of the placed light sources.  

3. The method of claim 1, wherein the plurality of virtual lighting controls includes user interface elements for controlling at least one of rotation, placement, orientation, and tilt of the placed light sources.
411. (Currently amended) The method of claim 408, further including interfacing the virtual lighting controls to wearable sensors generating an indication of a motion of a portion of the user wearing the wearable sensors.  
4. The method of claim 1, further including interfacing the virtual lighting controls to wearable sensors generating an indication of a motion of a portion of the user wearing the wearable sensors.
412. (Original) The method of claim 411, wherein the indication of motion from the wearable sensors is interpreted by the plurality of virtual lighting controls to control at least one of light intensity, light color, and light color temperature.  
5. The method of claim 4, wherein the indication of motion from the wearable sensors is interpreted by the plurality of virtual lighting controls to control at least one of light intensity, light color, and light color temperature.
413. (Original) The method of claim 411, wherein the indication of motion from the wearable sensors is interpreted by the plurality of virtual lighting controls to control at least one of rotation and tilt of the placed light sources.
6. The method of claim 4, wherein the indication of motion from the wearable sensors is interpreted by the plurality of virtual lighting controls to control at least one of rotation and tilt of the placed light sources.
414. (Currently amended) The method of claim 408, further including rendering a marketplace of light sources in a portion of the augmented reality user interface from which the user selects the light sources to be added to the lighting space model.
7. The method of claim 1, further including rendering a marketplace of light sources in a portion of the augmented reality user interface from which the user selects the light sources to be added to the lighting space model.
428. (New) The method of claim 408, wherein the near field illumination characterization of each one of the placed light sources is also dependent on: a distance between the light source and a surface being illuminated by the light source; or an angle between a line projected from the light source and a position on the surface being illuminated by the light source, the angle being associated with one of a plurality of luminance values and a normal to the surface; or an optical property of the surface being illuminated by the light source; or a captured luminance value associated with the position of the surface being illuminated by the light source.
8. The method of claim 1, wherein the near field illumination characterization of each one of the placed light sources is also dependent on: a distance between the light source and a surface being illuminated by the light source; or an angle between a line projected from the light source and a position on the surface being illuminated by the light source, the angle being associated with one of a plurality of luminance values and a normal to the surface; or an optical property of the surface being illuminated by the light source; or a captured luminance value associated with the position of the surface being illuminated by the light source.
429. (New) The method of claim 408, wherein rendering the environment includes the near field illumination characterization of each one of the placed light sources as including capturing, for a distance- and orientation-specific location of a multi-dimensional image sensor set relative to the light source, a correlated set of illumination values forming an image of the light source and including an illumination value for each one of a plurality of image sensing elements in the image sensor set, and repeating the capturing for a plurality of distance- and orientation-specific locations of the image sensor set relative to the light source.
9. The method of claim 1, wherein rendering the environment includes the near field illumination characterization of each one of the placed light sources as including capturing, for a distance- and orientation-specific location of a multi-dimensional image sensor set relative to the light source, a correlated set of illumination values forming an image of the light source and including an illumination value for each one of a plurality of image sensing elements in the image sensor set, and repeating the capturing for a plurality of distance- and orientation-specific locations of the image sensor set relative to the light source.
430. (New) The method of claim 408, wherein the coupling the lighting space model includes generating the lighting space model as including lighting models of machine learning-based architectural elements detected in a point cloud representative of the physical environment.


It would have been obvious to modify the claim language in order to broaden the scope of the claim language.

1. A method of control of light sources using an augmented reality user interface, comprising: … wherein the coupling the lighting space model includes generating the lighting space model by:
capturing descriptive information of physical aspects of the environment as a three-dimensional point-cloud representation of the physical aspects;
applying machine learning to the descriptive information to detect architectural features of the environment; …



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 408-410, and 414 are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi (US 10210664 B1), in view of Gordin et al (US 20120050254 A1 thereafter "Gordin").
As to claim 408, Chaturvedi discloses a method of control of modeled light sources using an augmented reality user interface, comprising: [An augmented view (augmented reality user interface) is augmented with a virtual light source [See Col 2, Ln 15-20]]
coupling a lighting space model of an environment to an augmented reality view of the environment, [A first light profile/ambient lighting (lighting space model) is determined for an object within a live camera view (augmented reality view) of the real world [See Col 9, Ln 17-26, and Col 6, Ln 1-11]. The first light profile is associated with the position of the object in the camera view ("coupling… to an augmented reality view") [See Col 9, Ln 26-28]]
wherein a user determines placements of light sources added by the user to the lighting space model by placing the light sources in the augmented reality view of the environment; [A user may add a virtual light source/lighting option ("placements of light sources") to the camera view (augmented reality view) [See Col 13, Ln 43-45]. When the virtual light source is added, an associated second light profile is added to the first lighting profile ("light sources added by the user to the lighting space model") [See Col 9, Ln 28-42]]
rendering the environment through the augmented reality user interface including lighting effects of the placed light sources based on near field illumination characterization of the placed light sources dependent on their placements in the lighting space model; … [The modified first lighting profile is then displayed to the user, along with the user placed light source as shown in Fig 3C [See Col 9, Ln 42-46 and Col 5, Ln 46-48]. The area modified by the second lighting profile (lighting effects) is near the light source (near field illumination characterization ) [See Col 5, 48-51]. A skilled artisan would understand that the area modified by the second lighting profile would be dependent on the location of the placed virtual light source ("dependent on their placements in the lighting space model")].
However, Chaturvedi does not teach "configuring a plurality of virtual lighting controls in the … user interface that control illumination from at least one of the placed light sources."
On the other hand, Gordin does teach "configuring a plurality of virtual lighting controls in the … user interface that control illumination from at least one of the placed light sources."
Gordin discloses an interface wherein a user may place light sources on a target area view, as shown in Fig 7C [See Abst, ¶-67]. Fig 7C also shows controls (virtual lighting controls) on the left which can be used to control the lighting sources (illumination), such as modifying the beam size, intensity, and color [See ¶-67].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chaturvedi's AR lighting source interface to incorporate the teachings of Gordin's lighting source controls.
Motivation to do so would be to demonstrate to a customer an achievable lighting solution without having to set up an actual lighting system, as taught by Gordin [See ¶-3].
[Examiner's note: The limitation "at least one of … and…" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "dimming level, … light intensity, light color, and light color temperature" teaches the entire limitation]
As to claim 409, Chaturvedi, and Gordin disclose the method of claim 408, wherein the plurality of virtual lighting controls includes user interface elements for controlling at least one of dimming level, … light intensity, light color, and light color temperature [Gordin, A dimming schedule (dimming level) may be input by a user [See ¶-63]. Fig 7C shows that controls are included for controlling a beam color (light color), intensity (light intensity), and color temperature (light color temperature) [See ¶-67-68]].
[Examiner's note: The limitation "at least one of … and…" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "placement" teaches the entire limitation]
As to claim 410, Chaturvedi, and Gordin disclose the method of claim 408, wherein the plurality of virtual lighting controls includes user interface elements for controlling at least one of … placement … of the placed light sources [Gordin, Fig 7B shows that a user may adjust the placement of the aiming locations (lighting sources) [See ¶-66]].
As to claim 414, Chaturvedi, and Gordin disclose the method of claim 408, including rendering a marketplace of light sources in a portion of the augmented reality user interface from which the user selects the light sources to be added to the lighting space model [Chaturvedi, A marketplace of light sources is shown on the left of Fig 6A, wherein the user may select light sources to add to the camera view and first lighting profile (lighting space model) [See Col 12, Ln 63-67, and Col 13, Ln 43-45]. Fig 7B shows the cost of the added lamp [See Col 14, Ln 12-17]].
Claims 411-412 are rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi (US 10210664 B1), in view of Gordin et al (US 20120050254 A1 thereafter "Gordin"), in view of Tokutake (US 20160291703 A1).
As to claim 411, Chaturvedi, and Gordin disclose the method of claim 408, further including interfacing the virtual lighting controls [Gordin, Fig 7C shows controls (virtual lighting controls) on the left which can be used to control the lighting sources (illumination), such as modifying the beam size, intensity, and color [See ¶-67]].
However, Chaturvedi, and Gordin do not disclose "interfacing the … controls to wearable sensors generating an indication of a motion of a portion of the user wearing the wearable sensors."
On the other hand, Tokutake does teach "interfacing the …  controls to wearable sensors generating an indication of a motion of a portion of the user wearing the wearable sensors."
Tokutake discloses a system wherein motion from a user wearable device 200 is used to control a cursor on a terminal device 100 or head mounted display 400 [See ¶-33, 35]. The wearable device includes acceleration and gyro sensors (wearable sensors) [See ¶-40].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chaturvedi's AR device, and Gordin's lighting source controls to incorporate the teachings of Tokutake's wearable device cursor control.
Motivation to do so would be to allow a terminal device to remain in use while it is in a bag or pocket, as taught by Tokutake [See ¶-35]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Tokutake's wearable device cursor control would have predictably resulted in allowing the user to control the device without leaving touch marks that obscure the view, and without obstructing the display during interaction.
As to claim 412, Chaturvedi, Gordin, and Tokutake disclose the method of claim 411, wherein the indication of motion from the wearable sensors is interpreted [Tokutake, motion from a user wearable device 200 is used to control a cursor on a terminal device 100 or head mounted display 400 [See ¶-33, 35]]
 by the plurality of virtual lighting controls to control at least one of light intensity, light color, and light color temperature [Gordin, Fig 7C shows that controls are included for controlling a beam color (light color), intensity (light intensity), and color temperature (light color temperature) [See ¶-67-68]].
Claim 413 is rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi (US 10210664 B1), in view of Gordin et al (US 20120050254 A1 thereafter "Gordin"), in view of Tokutake (US 20160291703 A1), in view of Taylor et al (US 5307295 A thereafter "Taylor").
As to claim 413, Chaturvedi, Gordin, and Tokutake disclose the method of claim 411, wherein the indication of motion from the wearable sensors is interpreted [Tokutake, motion from a user wearable device 200 is used to control a cursor on a terminal device 100 or head mounted display 400 [See ¶-33, 35]]
by the plurality of virtual lighting controls … [Gordin, Fig 7C shows that controls are included for controlling a beam color (light color), intensity (light intensity), and color temperature (light color temperature) [See ¶-67-68]].
However, Chaturvedi, Gordin, and Tokutake do not teach "… to control at least one of rotation and tilt of the placed light sources."
On the other hand, Taylor does teach "… to control at least one of rotation and tilt of the placed light sources."
Taylor discloses an interface for modeling a lighting design [See Abs]. A designer may define the tilt of a light source [See Col 6, Ln 60-64]. The designer may also define the rotation of the light source [See Col 16, Ln 17-41].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chaturvedi's AR device, Gordin's lighting source controls, and Tokutake's wearable device cursor control to incorporate the teachings of Taylor's tilt and rotation input.
Motivation to do so would be because it is the combining of prior art elements according to known methods to yield predictable results. A skilled artisan would have expected to yield the predictable result of providing the user with a greater level of detail when adjusting the lighting model. Additional motivation would be to provide the off-line programming that can be simply and rapidly integrated into the actual lighting system, as taught by Taylor [See Col 2, Ln 60-63].
Claim 428 is rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi (US 10210664 B1), in view of Gordin et al (US 20120050254 A1 thereafter "Gordin"), in view of Fujiki et al (US 20090128552 A1 thereafter "Fujiki").
[Examiner's note: The limitation "a distance between the light source and a surface being illuminated by the light source; or an angle between a line projected from the light source and a position on the surface being illuminated by the light source, the angle being associated with one of a plurality of luminance values and a normal to the surface; or an optical property of the surface being illuminated by the light source; or a captured luminance value associated with the position of the surface being illuminated by the light source" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a distance between the light source and a surface being illuminated by the light source; …or an optical property of the surface being illuminated by the light source; or a captured luminance value associated with the position of the surface being illuminated by the light source" teaches the entire limitation]
As to claim 428, Chaturvedi, and Gordin do not disclose "wherein the near field illumination characterization of each one of the placed light sources is also dependent on: a distance between the light source and a surface being illuminated by the light source; or an angle between a line projected from the light source and a position on the surface being illuminated by the light source, the angle being associated with one of a plurality of luminance values and a normal to the surface; or an optical property of the surface being illuminated by the light source; or a captured luminance value associated with the position of the surface being illuminated by the light source."
On the other hand, Fujiki does teach "wherein the near field illumination characterization of each one of the placed light sources is also dependent on: a distance between the light source and a surface being illuminated by the light source; … or an optical property of the surface being illuminated by the light source; or a captured luminance value associated with the position of the surface being illuminated by the light source."
Fujiki discloses that virtual light source within an augmented reality [See ¶-174]. The virtual light source lighting is determined using rays that intersect an object and a distance to objects (distance between) [See ¶-150, 157-160]. Additionally, reflection rays are determined based on the material information of an object [See ¶-78]. The material information includes diffuse reflection information (optical property), environment illumination information (luminance value), self-luminous information (luminance value) [See ¶-127].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chaturvedi's AR lighting source interface, and Gordin's lighting source controls to incorporate the teachings of Fujiki's ray tracing.
Motivation to do so would be to correctly show shadows and reflections so a person can correctly recognize positional relationships, as taught by Fujiki [See ¶-7].
Claim 429 is rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi (US 10210664 B1), in view of Gordin et al (US 20120050254 A1 thereafter "Gordin"), in view of Benitez et al (US 20100049488 A1 thereafter "Benitez").
As to claim 429, Chaturvedi, and Gordin do not disclose "wherein rendering the environment includes the near field illumination characterization of each one of the placed light sources as including capturing, for a distance- and orientation-specific location of a multi-dimensional image sensor set relative to the light source, a correlated set of illumination values forming an image of the light source and including an illumination value for each one of a plurality of image sensing elements in the image sensor set, and repeating the capturing for a plurality of distance- and orientation-specific locations of the image sensor set relative to the light source."
On the other hand, Benitez does teach "wherein rendering the environment includes the near field illumination characterization of each one of the placed light sources as including capturing, for a distance- and orientation-specific location of a multi-dimensional image sensor set relative to the light source, a correlated set of illumination values forming an image of the light source and including an illumination value for each one of a plurality of image sensing elements in the image sensor set, and repeating the capturing for a plurality of distance- and orientation-specific locations of the image sensor set relative to the light source."
Benitez discloses a system that captures illumination of a light source using multiple light sensors and different locations (distance) and angles (orientation-specific location) [See ¶-36, 38]. The light sensors may be cameras (multi-dimensional image sensor) [See ¶-36]. The recorded intensity values (illumination value) are for each pixel (one of a plurality of image sensing elements) [See ¶-38].  The light information could be captured by a moving camera (repeating the capturing) [See ¶-36]. The collected information is used to build a light model and for rendering a virtual light in the light model [See ¶-35, 48].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chaturvedi's AR lighting source interface, and Gordin's lighting source controls to incorporate the teachings of Benitez's light scene modeling.
Motivation to do so would be to predict or interpolate the lighting at other positions and times, as taught by Benitez [See ¶-6].
Claim 430 is rejected under 35 U.S.C. 103 as being unpatentable over Chaturvedi (US 10210664 B1), in view of Gordin et al (US 20120050254 A1 thereafter "Gordin"), in view of Seuntiens et al (WO 2014064629 A1 thereafter "Seuntiens"), in view of Wu et al (US 20190019324 A1 thereafter “Wu”).
As to claim 430, Chaturvedi, and Gordin do not disclose "wherein the coupling the lighting space model includes generating the lighting space model as including lighting models of machine learning-based architectural elements detected in a point cloud representative of the physical environment."
On the other hand, Seuntiens does teach "wherein the coupling the lighting space model includes generating the lighting space model as including lighting models…"
Seuntiens discloses that a user may add a lighting effect (lighting space model) to a scene by adding a lighting device design [See Pg 18, Ln 22-27]. The user may add several combinations of lighting effects by adding combinations of lighting device designs [See Pg 18, Ln 29-32].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chaturvedi's AR lighting source interface, and Gordin's lighting source controls to incorporate the teachings of Seuntiens' lighting device combinations.
Motivation to do so would be to allow a user to determine which lighting device design they want to purchase, as taught by Seuntiens [See Pg 18, Ln 29-32].
However, Seuntiens does not teach "…models of machine learning-based architectural elements detected in a point cloud representative of the physical environment." (Emphasis added.)
On the other hand, Wu does teach "…models of machine learning-based architectural elements detected in a point cloud representative of the physical environment." (Emphasis added.)
Wu discloses that point cloud data is obtained using sensors of the exterior and/or interior of a building [See ¶-71, 76]. Machine learning is applied to an image of a building to identify windows, doors, floors, and architectural details [See ¶-97-98]. The identification is used to build a texture model of the building [See ¶-111-112]. It would have been obvious to apply machine learning to the point cloud to identify the above building features and compare the identification.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Chaturvedi's AR lighting source interface, Gordin's lighting source controls, and Seuntiens' lighting device combinations to incorporate the teachings of Wu's building feature identification.
Motivation to do so would be to overcome the drawbacks of the prior art which require significant resources to create texture models for real world objects, as taught by Wu [See ¶-1]. Motivation to modify Wu would be to increase the accuracy of the feature identification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173